DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “posture calculation unit” and “position changing unit” in claims 5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
a step A of calculating, using a target stop position of the mobile robot for performing work on a target object, a stop error of the mobile robot, and a position of the target object, a work posture of the mobile robot with respect to the target object at a plurality of stop candidate positions within a stop error range centered on the target stop position; and

The running list with an “and” in the middle makes it unclear if “a position of the target object” and “a work posture of the mobile robot with respect to the target object” are being calculated.  One way of clarifying this language is:
a step A of calculating, using a target stop position of the mobile robot for performing work on a target object, a stop error of the mobile robot, and using a position of the target object, calculating a work posture of the mobile robot with respect to the target object at a plurality of stop candidate positions within a stop error range centered on the target stop position; and

The other dependent claims recite similarly unclear language and should also be amended to clarify applicant’s intent.  

Claim limitations “posture calculation unit” and “position changing unit” in claims 5 and 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Figure 3 illustrates a posture calculation unit 156 and position calculation changing unit 236 as boxes within control devices 150 and 230, however it is not clear what specific structure and associated algorithms correspond with the posture calculation unit and the position changing unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claims in view of the 2019 PEG is provided below.
Regarding claim 1.  A control method for a mobile robot including a moving pedestal and a manipulator mounted on the moving pedestal, the control method comprising: 
a step A of calculating, using a target stop position of the mobile robot for performing work on a target object, a stop error of the mobile robot, and a position of the target object, a work posture of the mobile robot with respect to the target object at a plurality of stop candidate positions within a stop error range centered on the target stop position; and 
a step B of changing the target stop position when the mobile robot is unable to take a controllable work posture at at least one stop candidate position among the plurality of stop candidate positions.

	Step 1: Statutory Category – Yes
	The claim recites a method.  The claim falls within one of the four statutory categories. MPEP 2106.03.

	Step 2A Prong One evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mathematical concepts” because under broadest reasonable interpretation, the claim covers mathematical calculations.
	The claim recites the limitation of calculating a stop error of the mobile robot.  This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculation.  
The claim recites the limitation of changing the target stop position.  This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculation as the target stop position may be represented in a coordinate system.  A coordinate in a coordinate system may be mathematically manipulated to produce a changed coordinate.  Thus, this step recites a mathematical concept.   

Step 2A Prong Two evaluation: Practical Application – No
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	Claim 1 does not positively recite any additional elements beyond the abstract idea.  
	Besides being interpreted as directed to a judicial exception in prong one, the claim limitation of “changing the target stop position” is also directed to the extra-solution activity of updating data, see MPEP 2106.05(g).
Accordingly, even in combination, any additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.


Step 2B Evaluation: Inventive Concept – No
Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
General linking the use of the judicial exception to a particular technological environment or field of use (mobile robotics) is not indicative of an inventive concept (significantly more).
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the step of changing the target stop position was considered to be extra-solution activity in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Changing a target stop position of a mobile robot is well-understood, routine, conventional activity in the field of mobile robotics.  
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
The further claims do not recite any additional elements which overcome this 35 U.S.C. § 101 rejection.  

The claims may be made patent eligible under 35 U.S.C. § 101 by amending the claims to recite a step of controlling the mobile robot to move to the target stop position.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (“Motion Planning for a Mobile Manipulator Based on Joint Motions for Error Recovery”).
Yamazaki teaches:
Re claim 1.  A control method for a mobile robot including a moving pedestal and a manipulator mounted on the moving pedestal (page 7, second column, first partial paragraph: “'mobile manipulator' means a robot which consists of one robotic arm mounted on mobile platform.”), the control method comprising: 
a step A of calculating, using a target stop position of the mobile robot for performing work on a target object, a stop error of the mobile robot (Section IV. Evaluation of Robot Pose, with particular reference to: page 9, section B. Pose Error of a Mobile Platform: “A probabilistic distribution                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                     is calculated from the platform pose”), and a position of the target object, a work posture of the mobile robot with respect to the target object at a plurality of stop candidate positions within a stop error range centered on the target stop position (Section IV. Evaluation of Robot Pose, with particular reference to: page 9, section C. Pose Error of End-Effector: The probabilistic distribution of the end-effector pose                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            h
                                        
                                    
                                
                            
                        
                     is based on the probabilistic distribution of the platform pose                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                     and the object pose                         
                            
                                
                                    X
                                
                                
                                    B
                                
                            
                        
                    .  Page 9, section D. Calculate Pose Evaluation: “                        
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            h
                                        
                                    
                                
                            
                        
                     is calculated from                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                     and                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    .  In our implementation, because                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                     and                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                     are normal distributions, the ellipsoidal areas where mahalanobis distance is less than predefined threshold                         
                            
                                
                                    D
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                     are considered.”  End-effector pose                         
                            
                                
                                    X
                                
                                
                                    h
                                
                            
                        
                     and object pose                         
                            
                                
                                    X
                                
                                
                                    b
                                
                            
                        
                     are determined in the same coordinate system, and thus the End-effector pose                         
                            
                                
                                    X
                                
                                
                                    h
                                
                            
                        
                     is considered to be found with respect to the object pose                         
                            
                                
                                    X
                                
                                
                                    b
                                
                            
                        
                    .); and 
a step B of changing the target stop position when the mobile robot is unable to take a controllable work posture at at least one stop candidate position among the plurality of stop candidate positions (Section V. Global Pose Detection; Section VI. Experiments; Figures 5, 7, and 10; page 8, section C. Approach 1) Local Pose Evaluation.  Selecting a best grid location for robot pose, where the evaluation function is maximizing manipulability.).

Re claim 2.  Wherein in the step B, the target stop position is changed such that the at least one stop candidate position where the controllable work posture is unable to be taken is not included in the stop error range after the change of the target stop position (Sections IV-VI: page 10, B. Algorithm, 2): the robot pose is evaluated by the method described in section IV - the probabilistic distributions of the platform pose and the end-effector pose are evaluated to determine which distributions have the greatest manipulability.  Poses associated with probabilistic distributions in which the robot has low manipulability will not be selected as the best position of the mobile platform at Figure 5 or section V. B. 3).).

Re claim 3.  Further comprising: a step C of resetting the target stop position by repeating the steps A and B until the mobile robot is able to take the controllable work posture at the plurality of stop candidate positions (Figure 5: the Select Grid loop repeats the process until the best pose is selected).

Re claim 5.  A control device that controls a mobile robot including a moving pedestal and a manipulator mounted on the moving pedestal (page 7, second column, first partial paragraph: “'mobile manipulator' means a robot which consists of one robotic arm mounted on mobile platform.”), the control device comprising: 
a posture calculation unit that calculates, using a target stop position of the mobile robot for performing work on a target object, a stop error when movement of the mobile robot is stopped (Section IV. Evaluation of Robot Pose, with particular reference to: page 9, section B. Pose Error of a Mobile Platform: “A probabilistic distribution                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                     is calculated from the platform pose”), and a position of the target object, a work posture of the mobile robot with respect to the target object at a plurality of stop candidate positions within a stop error range centered on the target stop position (Section IV. Evaluation of Robot Pose, with particular reference to: page 9, section C. Pose Error of End-Effector: The probabilistic distribution of the end-effector pose                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            h
                                        
                                    
                                
                            
                        
                     is based on the probabilistic distribution of the platform pose                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                     and the object pose                         
                            
                                
                                    X
                                
                                
                                    B
                                
                            
                        
                    .  Page 9, section D. Calculate Pose Evaluation: “                        
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            h
                                        
                                    
                                
                            
                        
                     is calculated from                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                     and                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    .  In our implementation, because                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                     and                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                     are normal distributions, the ellipsoidal areas where mahalanobis distance is less than predefined threshold                         
                            
                                
                                    D
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                     are considered.”  End-effector pose                         
                            
                                
                                    X
                                
                                
                                    h
                                
                            
                        
                     and object pose                         
                            
                                
                                    X
                                
                                
                                    b
                                
                            
                        
                     are determined in the same coordinate system, and thus the End-effector pose                         
                            
                                
                                    X
                                
                                
                                    h
                                
                            
                        
                     is considered to be found with respect to the object pose                         
                            
                                
                                    X
                                
                                
                                    b
                                
                            
                        
                    .); and 
a position changing unit that changes the target stop position when the mobile robot is unable to take a controllable work posture at at least one stop candidate position among the plurality of stop candidate positions (Section V. Global Pose Detection; Section VI. Experiments; Figures 5, 7, and 10; page 8, section C. Approach 1) Local Pose Evaluation.  Selecting a best grid location for robot pose, where the evaluation function is maximizing manipulability.).

Re claim 6.  A robot system, comprising: 
a mobile robot including a moving pedestal and a manipulator mounted on the moving pedestal (page 7, second column, first partial paragraph: “'mobile manipulator' means a robot which consists of one robotic arm mounted on mobile platform.”); and 
a control device that controls the mobile robot (page 12, first full paragraph: “Pentium IV”), wherein 
the control device includes: 
a posture calculation unit that calculates, using a target stop position of the mobile robot for performing work on a target object, a stop error when movement of the mobile robot is stopped (Section IV. Evaluation of Robot Pose, with particular reference to: page 9, section B. Pose Error of a Mobile Platform: “A probabilistic distribution                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                     is calculated from the platform pose”), and a position of the target object, a work posture of the mobile robot with respect to the target object at a plurality of stop candidate positions within a stop error range centered on the target stop position (Section IV. Evaluation of Robot Pose, with particular reference to: page 9, section C. Pose Error of End-Effector: The probabilistic distribution of the end-effector pose                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            h
                                        
                                    
                                
                            
                        
                     is based on the probabilistic distribution of the platform pose                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                     and the object pose                         
                            
                                
                                    X
                                
                                
                                    B
                                
                            
                        
                    .  Page 9, section D. Calculate Pose Evaluation: “                        
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            h
                                        
                                    
                                
                            
                        
                     is calculated from                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                     and                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    .  In our implementation, because                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                     and                         
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                     are normal distributions, the ellipsoidal areas where mahalanobis distance is less than predefined threshold                         
                            
                                
                                    D
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                     are considered.”  End-effector pose                         
                            
                                
                                    X
                                
                                
                                    h
                                
                            
                        
                     and object pose                         
                            
                                
                                    X
                                
                                
                                    b
                                
                            
                        
                     are determined in the same coordinate system, and thus the End-effector pose                         
                            
                                
                                    X
                                
                                
                                    h
                                
                            
                        
                     is considered to be found with respect to the object pose                         
                            
                                
                                    X
                                
                                
                                    b
                                
                            
                        
                    .); and 
a position changing unit that changes the target stop position when the mobile robot is unable to take a controllable work posture at at least one stop candidate position among the plurality of stop candidate positions (Section V. Global Pose Detection; Section VI. Experiments; Figures 5, 7, and 10; page 8, section C. Approach 1) Local Pose Evaluation.  Selecting a best grid location for robot pose, where the evaluation function is maximizing manipulability.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (“Motion Planning for a Mobile Manipulator Based on Joint Motions for Error Recovery”) in view of Holson (US Publication No. 2020/0171653).
The teachings of Yamazaki have been discussed above.  Yamazaki fails to specifically teach: (re claim 4) wherein the steps A and B are executed while the mobile robot is moving toward a position of the target object.
Yamazaki teaches, at page 7, section I. Introduction, second paragraph, the robot has to find a small sized object placed in a real office desk environment, pick it up and take it to another location.  Such mobile robots will find the object as they are moving about their environment, and the evaluations outlined in Section IV cannot be performed until the robot has found the object pose.  Thus the robot will perform the calculations outlined in sections IV and V while the robot is moving around and operating.  
Holson teaches, at Figures 3 and 8, and paragraphs [0142-145], determining a candidate position for a base to be positioned so that a manipulator may reach an interaction point, and further determining a gradient reflective of the difference in the confidence value of neighboring candidate positions. Holson teaches updating these gradients and adjusting the motion of the base towards increasingly promising candidate positions while determining the trajectory to be followed by a manipulator.  This allows for such mobile manipulators to update their planning as they travel and receive more information about their environment.  
In view of Holson’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yamazaki, (re claim 4) wherein the steps A and B are executed while the mobile robot is moving toward a position of the target object; since Yamazaki teaches the robot has to find a small sized object placed in a real office desk environment, pick it up and take it to another location.  Such mobile robots will find the object as they are moving about their environment, and the evaluations outlined in Section IV cannot be performed until the robot has found the object pose.  Thus the robot will perform the calculations outlined in sections IV and V while the robot is moving around and operating.  Holson further teaches determining a candidate position for a base to be positioned so that a manipulator may reach an interaction point, and further determining a gradient reflective of the difference in the confidence value of neighboring candidate positions. Holson teaches updating these gradients and adjusting the motion of the base towards increasingly promising candidate positions while determining the trajectory to be followed by a manipulator.  This allows for such mobile manipulators to update their planning as they travel and receive more information about their environment.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Navarro et al. (“A Framework for Intuitive Collaboration with a mobile manipulator”) teaches, at page 6293, column 2, third paragraph, a mobile platform is fixed during local manipulations and only moves when the manipulator approaches a singular pose, a low manipulability zone, or workspace limitations.  Page 6294, Section III, A teaches how the system determines the manipulator is close to a singularity or a low manipulability zone.  Page 6296, section IV, A teaches the system moves the base of the robot as the arm approaches a singularity.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664